Citation Nr: 1342978	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-12 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to July 16, 2010, for bilateral hearing loss, and a rating in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1963 to January 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas. The RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 20 percent disabling, effective from November 13, 2007, the day the Veteran filed a claim for an increased rating.  In February 2011, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from 20 percent to 40 percent disabling, effective from July 16, 2010, the date of a VA examination report. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2013.  A copy of the transcript of that hearing is of record.

Although the RO denied the Veteran's claim of entitlement to a TDIU in a July 2010 rating decision, the record raises the issue of a TDIU. In August 2013, assumed jurisdiction over an additional TDIU claim per Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the increased rating claim for bilateral hearing loss and the derivative claim for a TDIU for further development.  The case has since returned to the Board for further appellate consideration.




FINDINGS OF FACT

1.  Prior to July 16, 2010, the Veteran exhibited Level IV hearing acuity in the right ear, and Level VII hearing acuity in the left ear.  

2.  Since July 16, 2010, the Veteran has exhibited an exceptional hearing pattern bilaterally, with no worse than Level VII hearing acuity in the right ear and a Level VIII in the left ear.

3.  The combined service-connected disability rating does not meet the schedular percentage criteria for TDIU.

4.  The most probative medical and other evidence of record reflects that the Veteran's service-connected disabilities do not preclude him from securing and maintaining some form of substantially gainful employment. 


CONCLUSIONS OF LAW

1.  Prior to July 16, 2010, the criteria for a rating higher than 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2013). 

2.  Since July 16, 2010, the criteria for a rating higher than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2013). 

3.  The criteria for entitlement to TDIU are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 
Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).
This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

As specifically concerning increased rating claims such as hearing loss claim on at issue here, the Federal Circuit Court overturned the lower Court's (CAVC's) ruling in concluding that generic or general notice is sufficient and need not be tailored to each specific Veteran's individual circumstances, including in terms of specifying alternative diagnostic codes and the submission of "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO sent letters to the Veteran in November 2007, May 2010, June 2010, August 2012, and September 2013.  Collectively, those letters apprised him of the type of evidence and information needed to substantiate his hearing loss and TDIU claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran was also informed how an appropriate disability rating and effective date are assigned.  After the issuance of all notice letters, the claims were readjudicated in a November 2013 SSOC.

VA's duty to assist him in fulfilling developing the evidence concerning his claim includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims folder contains his service treatment records (STRs), as well as his post-service VA medical evidence, a VA-sponsored examination report, a hearing transcript, and lay statements.  The Veteran had undergone VA compensation examinations which reassessed the severity of his hearing loss disability and determined any impact that the service-connected disabilities have on employability.  The evidence of record is sufficient to decide this claim.

The Veteran is in receipt of Social Security benefits.  However, during the July 2013 hearing, he indicated that these benefits were based on his age as opposed to disability.  Accordingly, any Social Security Administration (SSA) records are not relevant to the claim decided here and remand to obtain such records is unnecessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained.  No further notice or assistance to him with his claims is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted, the Veteran testified at a July 2013 Board hearing.  Under 38 C.F.R. § 3.103(c)(2) (2013), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are two-fold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the July 2013 Board hearing, the undersigned Veterans Law Judge informed the Veteran of the hearing loss issue on appeal in this case.  The undersigned elicited testimony from the Veteran regarding his specific hearing loss symptoms.  The Veteran also discussed the impact that he felt his hearing loss has on his employability.  The undersigned suggested the possibility of scheduling a new audiology examination, and such was accomplished on remand.  Thus, the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim, and to suggest the submission of evidence when such evidence is missing or has been overlooked, has been satisfied.  See id. at 496-97. 

The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming that there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that the issues were developed by VA, and there was no indication that the Veteran had any additional information to submit.  In this case, given development of the Veteran's claim, the Board finds that any deficiency in the Board hearing was non-prejudicial.  See id.  Moreover, as already stated, the Board does not find any deficiency related to the hearing officer's duties under Bryant, and none has been alleged. 

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. 
Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

Where entitlement to compensation already has been established and increase in the disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of disability over this time span, a "staged" rating is required if the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

Increased Rating Claim for Bilateral Hearing Loss Disability

The assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second). 

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids. 3 8 C.F.R. § 4.85. 




Under the exceptional patterns of hearing loss, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  

When the pure tone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b). 

In January 2008, the Veteran underwent a VA compensation examination to reassess his bilateral hearing loss.  He reported a gradual worsening of hearing loss.  




HERTZ



AVG
1000
2000
3000
4000
RIGHT
65
25
65
75
95
LEFT
84
50
80
100
105

Speech recognition score was 82 percent in the right ear, and 72 percent in the left ear.  Diagnosis was moderate to profound sensorineural hearing loss from 1.5 to 4 KHz, bilaterally.

Applying the Roman numeral designation of Level IV in the right ear, and Level VII in the left ear to Table VII, the result is a 20 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

On July 16, 2010, the Veteran had an additional VA audiology examination.  Pure tone thresholds, in decibels, were as follows:









HERTZ



AVG
1000
2000
3000
4000
RIGHT
70
30
70
80
100
LEFT
88
60
80
105
105

Speech recognition score was 84 percent in the right ear, and 56 percent in the left ear.    

Considering the July 2010 VA audiometric results, the Veteran exhibited an exceptional hearing pattern, bilaterally.   In this regard, in the right ear, the pure tone threshold at 1000 Hertz is 30 decibels (or less), and the threshold at 2000 Hertz is at least 70 decibels.  Therefore the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and will elevate the determined Roman numeral to the next higher numeral.  38 C.F.R. § 4.86(b). 

Thus, in the right ear, the Veteran's pure tone threshold average of 70 with speech recognition ability of 84 percent results in Level III hearing acuity using Table VI, and Level VI using Table VIa.  See 38 C.F.R. § 4.85, Tables VI, VIa, Diagnostic Code 6100.  The higher Roman numeral of VI is elevated to the next higher Roman numeral, resulting in Level VII hearing acuity in the right ear.

In the left ear, the pure tone threshold at each of the four specified frequencies was   55 decibels or more during the July 2010 evaluation. Therefore the Board must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Thus, in the left ear, the Veteran's pure tone threshold average of 88 with speech recognition ability of 56 percent results in Level VIII hearing acuity using either Table VI or Table VIa.  See 38 C.F.R. § 4.85 (2013).

Applying the Roman numeral designation of Level VII in the right ear, and Level VIII in the left ear to Table VII, the result is a 40 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In August 2012, the Veteran underwent an additional VA audiology examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
68
25
70
95
95
LEFT
85
60
75
100
105+

Speech recognition score was 82 percent in the right ear, and 64 percent in the left ear.    

The August 2012 audiometric findings continue to show an exceptional hearing pattern in the right ear under 38 C.F.R. § 4.86(b), and in the left ear under 38 C.F.R. § 4.86(a).  In the right ear, the Veteran's pure tone threshold average of 68 with speech recognition ability of 82 percent warrants a Level IV hearing acuity using Table VI, and a Level V hearing acuity using Table VIa.  See 38 C.F.R. § 4.85, Tables VI, VIa, Diagnostic Code 6100.  The higher Roman numeral of V is elevated to the next higher numeral, resulting in Level VI hearing acuity in the right ear.  In the left ear, the Veteran's pure tone threshold average of 85 with speech recognition ability of 64 percent warrants a Level VIII using either Table VI or Table VIa.  See 38 C.F.R. § 4.85 (2013).

Applying the Roman numeral designation of Level VI in the right ear, and Level VIII in the left ear to Table VIII, the result is a 40 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In September 2012, the Veteran reported to a VA Medical Center for hearing aid fitting and training.  According to an October 2012 VA audiology note, the Veteran was doing well with his hearing aids.


In October 2013, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were as follows:  




HERTZ



AVG
1000
2000
3000
4000
RIGHT
69
30
70
80
95
LEFT
84
55
75
100
105+

Speech recognition score was 84 percent in the right ear, and 64 percent in the left ear.     

The October 2013 audiometric findings continued to show an exceptional hearing pattern in the right ear under 38 C.F.R. § 4.86(b), and in the left ear under 38 C.F.R. § 4.86(a).  In the right ear, the Veteran's pure tone threshold average of 69 with speech recognition ability of 84 percent warrants a Level III hearing acuity using Table VI, and a Level V using Table VIa.  See 38 C.F.R. § 4.85, Tables VI, VIa, Diagnostic Code 6100.  The higher Roman numeral of V is elevated to the next higher numeral, resulting in Level VI hearing acuity in the right ear.  In the left ear, the Veteran's pure tone threshold average of 84 with speech recognition ability of 64 percent warrants a Level VIII using either Table VI or Table VIa. 

Applying the Roman numeral designation of Level VI in the right ear, and Level VIII in the left ear to Table VII, the result is a 40 percent rating for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

As reflected above, the audiometric findings prior to July 16, 2010, result in no higher than a 20 percent rating for the Veteran's hearing loss.  The audiometric findings since July 16, 2010, result in no higher than a 40 percent disability rating.  There is no basis to grant a higher rating for the Veteran's bilateral hearing loss during the entire appeal period.  

The Board considered the Veteran's contentions regarding his hearing loss disability.  As a layperson, he is competent to report observable symptoms such as hearing difficulty, but is not competent to report that his hearing acuity is sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which the Veteran has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule to audiometric and speech discrimination testing results.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.85.  The increased rating claim must therefore be denied.  

The Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  He has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by these criteria.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by 38 C.F.R. § 4.85.  The Board, then, is not obligated to refer this claim to the Under Secretary for Benefits or to the Director of Compensation and Pension (C&P) Service for extra-schedular consideration.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Claim of Entitlement to a TDIU

The Veteran asserts that due to his bilateral hearing loss, he had to retire early at the age of 62 instead of 65 from his "life-long" job in construction.  According to the Veteran, he had become a safety liability because he could not hear or understand warnings from fellow workers in the construction zone.  He indicated that his  hearing aids help him but that he still has to read lips.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321. 

The Veteran is currently service-connected for bilateral hearing loss, tinnitus, and a left elbow disability, for a combined rating of 50 percent since July 16, 2010.  He therefore does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a). 

Nevertheless, it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is not permitted to grant a TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Instead, it must remand the case so that the claim can be considered by VA's Director of Compensation and Pension. Bowling v. Principi, 15 Vet. App. 1 (2001). 

The examiner who conducted the July 2010 VA audiology examination indicated that the Veteran's hearing loss and tinnitus do not impair his ability to physical activities of employment.  The examiner did note that the degree of hearing loss would increase the level of difficulty for the Veteran to perform some sedentary activities such as telephone use and conversations where the speaker is not facing him; however it will not restrict him from performing all sedentary activities.  The examiner also stated that the Veteran's tinnitus did not impair sedentary activities.

On his TDIU application, received in January 2012, the Veteran reported being unemployable due to his hearing loss.  He indicated that he last worked full-time in January 2004 as a self-employed equipment operator.  He reported having completed two years of college and having obtained a Teachers certificate.

The examiner of the August 2012 VA audiology examination is a VA Clinical &Rehabilitative Audiologist.  He considered the Veteran's reported difficulty communicating in the presence of background noise but stated that the Veteran would communicate with relative ease with the help of new hearing aids.  The examiner determined that the Veteran's hearing loss would not prevent him from gaining or maintaining meaningful employment.  This examiner also indicated that any functional impairment associated with the Veteran's tinnitus is negligible and that it will not interfere with his ability to gain or maintain meaningful employment.

In light of the Veteran's continued contention that his hearing loss affects his employability, the Board requested an additional medical opinion in its August 2013 remand.  In response, the October 2013 VA examiner noted the Veteran's report that he had been doing better with his hearing aids, but that he still had difficulty with noise.  The October 2013 examiner recommended that the Veteran contact the VA clinic taking care of his hearing aids for re-adjustments, as needed.  The examiner emphasized that with good speech discrimination for the better ear, and face-to-face instructions given to the Veteran before starting any jobs, the Veteran's hearing loss should not prevent him from accomplishing his work.  The examiner concluded that the Veteran's hearing loss will not prevent him from gaining or maintaining meaningful employment.  

The preponderance of the evidence is against a finding that the Veteran is totally unemployable due to his service-connected disabilities.  This is based in part on the Veteran's education (two years of college); his ability to have maintained employment in construction and "odd jobs" since 1967; and the medical evidence of record, specifically to include the highly probative medical opinions of the VA audiologists noted above.  These aspects of the evidence are probative than the Veteran's lay-perception that he could not work until the age of 65, but rather had to retire at age 62 due to service connected disability.  As a layperson, he is not competent to provide an opinion as to whether his service-connected disabilities prevent him from working, because such type of opinion requires medical expertise.   In short, the Veteran does not have clinical experience of the VA audiologists who provided opinions in this case and have observed many disabled Veterans similarly situated.  

The evidence does not show that his service-connected elbow disability in combination with his hearing loss, precludes him from working.  Moreover, the record shows that the Veteran reports having problems obtaining and maintaining employment due to a broken leg and a heart disability, both of which are non-service-connected disabilities.  The medical evidence reflects that he underwent a coronary artery bypass grafting x 4 in January 2010.   

Based on these findings, the Board finds that the preponderance of the evidence is against the claim for an extraschedular TDIU.


(ORDER ON NEXT PAGE)








ORDER

Prior to July 16, 2010, entitlement to a rating in excess of 20 percent for bilateral hearing loss is denied. 

Since July 16, 2010, entitlement to a rating in excess of 40 percent for bilateral hearing loss is denied. 

Entitlement to a TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


